This case is here on a writ of error and cross writ of error.
From our study of the record, we are convinced that the verdict was fully substantiated by the evidence, and that no reversible error appears except the entry of the order requiring a remittitur.
The judgment is, therefore, reversed with directions to the circuit court to enter one for the full amount given in the verdict.
It is so ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices BROWN and WHITFIELD not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 80